DETAILED ACTION
The following Office action concerns Patent Application Number 16/763,479.  Claims 1-20 are pending in the application.
Claims 7 and 16-20 have been withdrawn from consideration as being drawn to non-elected inventions.
The restriction requirement as to claims 9, 10, 14 and 15 is withdrawn and the claims are rejoined for examination.
Election/Restrictions
A restriction requirement was sent to the Applicant on February 16, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on April 13, 2021 and elected Group 4, claims 1-6, 8, 11-13, without traverse.  In addition, the restriction requirement as to claims 9, 10, 14 and 15 is withdrawn and the claims are rejoined. Accordingly, claims 7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Allowable Subject Matter
Claims 6 and 8-15 are allowable over the closest prior art of Bando et al in view of Sato and Macedo Fechine et al.  The references do not teach or suggest that the polymeric layer on the device or glass substrate comprises a polyimide layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Bando et al (US 9,137,892) in view of Sato (US 2019/0391337) and Macedo Fechine et al (US 2015/0240038). 
Bando et al teaches a method of making a laminated graphene structure comprising forming a graphene layer on a third (growth) substrate, applying an adhesive layer on a first (device) substrate, applying the graphene layer onto the adhesive layer, and removing the third (growth) substrate (col. 5, line 41 to col. 6, line 16).  The third (growth) substrate includes copper (col. 5, lines 41-44).  The first (device) substrate includes glass (col. 4, lines 35-40).  The adhesive layer is a polymer layer (col. 4, lines 59-61).
Bando et al does not teach that the polymer layer is coupled to the glass (device) substrate with a coupling agent.
However, Sato teaches applying an aminosilane coupling agent to a glass substrate in order to improve adhesion of the glass to a resin layer (par. 66).  The glass substrate includes borosilicate glass (par. 66).  A person of ordinary skill in the art would have been motivated to combine the silane coupling 
Bando et al in view of Sato does not teach removing the growth substrate by peeling.
However, Macedo Fechine et al teaches a method comprising growing a graphene layer on a growth substrate, bonding the graphene to a polymer layer, and removing the growth substrate from the graphene by peeling (par. 9-12, 18).  A person of ordinary skill in the art would have been motivated to combine the peeling step of Macedo Fechine with the method of Bando in view of Sato in order to obtain a convenient means of removing the growth substrate from the graphene layer without the use of chemicals for etching.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 14, 2021